Citation Nr: 1018209	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-24 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder 
not otherwise specified or generalized anxiety disorder (GAD) 
claimed as nervousness to include as secondary to service-
connected irritable bowel syndrome (IBS).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for 
hypercholesterolemia.

4.  Entitlement to service connection for chronic fatigue, 
nervousness, shortness of breath, sleep problems, chest pain, 
and joint pain claimed as due to "Gulf War Syndrome" or as 
manifestations of undiagnosed illness due to service in 
Southwest Asia during the Persian Gulf War.

5.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for bilateral hearing loss, has 
been received.

6.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a low back disability, has 
been received.

7.  Entitlement to service connection for a low back 
disability.

8.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected IBS.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to February 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2006, June 2008, and July 2009 rating 
decisions by which the RO either denied the benefits sought 
or granted the benefit sought but assigned a disability 
rating with which the Veteran disagreed.  Namely, the RO 
granted service connection for IBS to which it assigned a 
disability rating of 10 percent.  The Veteran disagreed with 
the initial rating assigned.  Because the Veteran has 
appealed the RO's determination at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO previously denied service connection for a low back 
disability and for bilateral hearing loss by July and 
November 1992 rating decisions respectively that became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  In its present adjudication, the RO 
applied the new and material standard in denying the claims.  
Indeed, a previously decided claim may not be reopened in the 
absence of new and material evidence.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Regardless of RO action, however, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  The 
Board's discussion follows below.

Via the July 2009 rating decision, the RO denied the claim of 
entitlement to service connection for high cholesterol  In 
December 2009, the Veteran expressed disagreement with that 
decision.  The RO did not issue a statement of the case 
regarding the foregoing issue.  As a statement of the case 
has not yet been issued on this matter, additional action by 
the RO is required as set forth below in the REMAND portion 
of this decision.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The issues of entitlement to service connection for an 
anxiety disorder not otherwise specified or GAD claimed as 
nervousness to include as secondary to service-connected IBS, 
entitlement to service connection for tinnitus, and 
entitlement to service connection for hypercholesterolemia 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from September 1990 
to April 1991.

2.  The medical evidence of record demonstrates that the 
claimed chronic fatigue, nervousness, shortness of breath, 
sleep problems, chest pain, and joint pain are not caused by 
or a result of an undiagnosed illness.

3.  The medical evidence of record does not support a 
conclusion that the Veteran's claimed chronic fatigue, 
nervousness, shortness of breath, sleep problems, chest pain, 
and joint pain are otherwise the result of service.

4.  By November 1992 rating decision, the RO denied the 
Veteran's claim of service connection for bilateral hearing 
loss; although he was sent notice of the RO's decision the 
following month, he did not file a timely appeal regarding 
that decision.

5.  The evidence associated with the claims file subsequent 
to the November 1992 rating decision is reiterative of 
evidence previously of record and/or does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral hearing loss.  

6.  By July 1992 rating decision, the RO denied the Veteran's 
claim of service connection for a low back disability; 
although the Veteran was sent notice of the RO's decision 
that month, he did not file a timely appeal regarding that 
decision.

7.  The evidence associated with the claims file subsequent 
to the July 1992 rating decision is not reiterative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back disability.  

8.  A low back disability is not shown to be related to the 
Veteran's active duty service.

9.  The Veteran's IBS is manifested by no more than moderate 
symptomatology with no interference with employment or the 
activities of daily living to include an ambitious weight 
lifting regimen.


CONCLUSIONS OF LAW

1.  Chronic fatigue, nervousness, shortness of breath, sleep 
problems, chest pain, and joint pain including as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active military service and joint arthritis may not be 
presumed to be incurred in or aggravated thereby.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2009).

2.  The November 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  Since the final November 1992 rating decision, new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

4.  The July 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

5.  Since the final July 1992 rating decision, new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

6.  A low back disability was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

7.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the service-connected IBS have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 8873-7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117; 38 
C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for chronic fatigue, 
nervousness, shortness of breath, sleep problems, chest pain, 
and joint pain claimed as due to "Gulf War Syndrome" or as 
manifestations of undiagnosed illness due to service in the 
Southwest Asia during the Persian Gulf War

The service treatment records do not reflect complaints of 
chronic fatigue, nervousness, shortness of breath, sleep 
problems, chest pain, and/or joint pain.  

On November 1998 Persian Gulf War examination, the Veteran 
stated that he worked as a computer operator while in the 
Persian Gulf.  He denied having been enveloped in smoke, 
being in a recently contaminated oily area, as well as 
clearing contaminated areas and equipment.  He did not eat 
food or drink water contaminated by oil or smoke.  He was not 
exposed to microwaves or depleted uranium.  The Veteran did, 
however, indicate that he was present in a smoky area.  On 
examination, the Veteran denied nervousness, psychiatric 
treatment, weakness, and fatigue.  He denied numbness, 
abdominal or bowel problems to include diarrhea, sexual 
dysfunction, fevers, sweating, weight loss, skin problems, 
and hair loss.  Objectively, the examiner noted a well 
developed and well nourished man.  The Veteran's mental 
status was described as normal, there were no problems 
associated with the head, neck, eyes, ears, nose, mouth, 
throat, teeth, lungs, heart, abdomen, genitalia, rectum, 
back, extremities, skin, musculature, or lymphatic system.  
There were no neurological abnormalities.  No referral for 
further treatment was made.

In February 2008, the Veteran was afforded a VA general 
medical examination, regarding chest pain, the Veteran 
indicated that it had its onset in 2002.  The sensation was 
transient and resolved spontaneously.  In 2002, an upper 
endoscopy revealed extensive gastritis.  A 2006 
cholecystectomy did not relieve symptoms.  An extensive 
cardiac workup included a normal electrocardiogram, chest X-
ray, and exercise stress test.  As to chronic fatigue, the 
Veteran indicated that it was not associated with poor sleep.  
He described it as a "feeling of nervousness."  He reported 
a 50 percent decrease in physical capacity due to fatigue.  
According to the Veteran, his leisure activities were 
impacted; nonetheless he was able to lift weights two or 
three times a week.  Regarding joint pain, the Veteran 
indicated that in the 1990's he developed bilateral knee, 
ankle, and elbow pain.  He denied traumatic injuries with the 
exception of right ankle sprains.  The Veteran complained of 
persistent diarrhea.  With respect to sleep problems, the 
Veteran asserted that he was able to fall asleep but awoke 
after only a few hours and tossed and turned for the rest of 
the night.  Regarding shortness of breath, the Veteran stated 
that in the last decade, he experienced episodes wherein he 
could not take a deep breath.  The most recent chest X-ray 
conducted in June 2007 was normal.  The examiner diagnosed 
noncardiac chest pain, sensations of chronic fatigue without 
meeting the definition for chronic fatigue syndrome, IBS, 
arthralgias of the bilateral elbows, knees, and ankles with 
normal joint examination, degenerative joint disease of the 
right ankle with normal range of motion, claimed persistent 
diarrhea (same diagnosis as IBS), insomnia, and a sensation 
of shortness of breath with normal respiratory examination 
and evaluation.  The examiner opined that the symptoms of 
chronic fatigue, chest pain, joint pain, sleeping problems, 
and shortness of breath were attributable to the known 
clinical diagnosis of a generalized anxiety disorder (GAD).  
The Veteran complained of anxiety, and according to the 
examiner, the foregoing were classic symptoms of anxiety.  
The Veteran's diarrhea was due to IBS, a known diagnosis.  
Regarding joint pain, the right ankle degenerative changes 
were caused by a traumatic injury.  There were no injuries to 
the other joints, the polyarthralgias were unrelated to 
treatment received in service for a right ankle sprain.  As 
well, it was unrelated to treatment received in service for 
diarrhea.  

In May 2008, the Veteran saw a primary care physician.  The 
examiner's assessment was of atypical chest pain and pressure 
with a negative workup.  The examiner could find no 
correlation to any other symptomatology or etiology.  The 
examiner diagnosed chronic fatigue that the Veteran described 
as a sense of nervousness.  The examiner diagnosed IBS.  The 
examiner diagnosed arthralgias with intermittent erythema, 
edema, and increased pain of unclear etiology.  The examiner 
assessed sleep problems that could be described as an odd 
sleep pattern or early morning awakening.  The examiner 
assessed shortness of breath apparently not connected to 
other problems and it was without a known etiology.  The 
examiner diagnosed GAD, as the Veteran had fatigue described 
as nervousness, chest pressure, shortness of breath, IBS, and 
multiple somatic complaints for which there was no clear 
etiology.  As such, he apparently attributed the Veteran's 
unexplained physical complaints to GAD.

Chronic fatigue, nervousness, shortness of breath, sleep 
problems, chest pain, and joint pain have all been attributed 
to known causes, as the evidence strongly suggests that in 
the absence of any apparent physical explanations for the 
Veteran's symptoms, a connection with GAD is the only likely 
explanation.  Service connection for chronic fatigue, 
nervousness, shortness of breath, sleep problems, chest pain, 
and joint pain due to undiagnosed illness cannot be granted 
on that basis because all of the foregoing symptoms have been 
attributed to a recognized and definitive psychiatric 
diagnosis, namely GAD.  38 C.F.R. § 3.317.  The Board reminds 
the Veteran that none of the competent medical evidence of 
record has indicated the presence of an undiagnosed illness 
due to service in the Persian Gulf.  As an aside, the Board 
observes that service connection for right ankle degenerative 
joint disease has been granted on a direct basis by December 
2008 rating decision.

As to direct service connection, service connection for the 
chronic fatigue, nervousness, shortness of breath, sleep 
problems, chest pain, and joint pain cannot be granted.  The 
Board observes that the foregoing are symptoms, and service 
connection for symptoms such as pain without an identified 
underlying disability is precluded.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) aff'd in part, vacated, and 
remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 
2001) (a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  Indeed, the Board emphasizes that the Veteran does 
not meet the criteria for a diagnosis of chronic fatigue 
syndrome, and the manifestations of which he complains have 
been attributed to GAD due to the absence of any other 
apparent diagnosis.  In short, service connection for the 
symptoms detailed above cannot be granted, because symptoms 
in and of themselves are not subject to service connection.  
Id.; 38 C.F.R. § 3.303.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

New and Material Evidence 

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Present regulations state as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When an appellant attempts to reopen a finally decided claim, 
the Board must review all of the evidence submitted since the 
last disallowance to determine whether the claim of service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002).

Bilateral hearing loss 

In a November 1992 rating decision, the RO denied the 
Veteran's claim of service connection for bilateral hearing 
loss on the basis that hearing loss was evident on entry into 
service and was not permanently aggravated by service.  The 
Veteran was provided notice of the decision and of his 
appellate rights by letter dated in December 1992.  He did 
not file a notice of disagreement, and the November 1992 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2009) (detailing 
the procedures and time limitations for appealing adverse RO 
determinations to the Board).  The Veteran contends that he 
did not receive notice of the November 1992 rating decision.  
The claims file, however, contains a copy of the notice, 
which the Veteran is presumed to have received.  Indeed, it 
is presumed that government officials "have properly 
discharged their official duties."  United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA.  
The Court found that the presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties.  See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Nevertheless, the claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the November 1992 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
Veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans, supra.  If new and 
material evidence is presented or secured with respect to 
this claim, the Board will reopen it and review the former 
disposition.  38 U.S.C.A. § 5108.

Evidence of record in November 1992 consisted of the service 
treatment records that included an October 1988 audiogram 
showing the following results:

Hertz
500
1000
2000
3000
4000
Right 
5
5
30
55
60
Left 
5
5
10
50
65

The Veteran was placed on hearing loss profile.

On separation examination in January 1992, hearing loss was 
noted.  Hearing was as follows:

Hertz
500
1000
2000
3000
4000
Right 
15
10
40
55
65
Left 
15
15
25
55
70

The evidence added to the record after November 1992 consists 
of an October 2006 private audiogram showing the following 
results:

Hertz
500
1000
2000
3000
4000
Right 
10
10
55
70
80
Left 
10
10
40
80
85

The Board notes that the foregoing thresholds are 
approximate, as the Board interpreted handwritten results.  
Speech discrimination was 80 percent on the right and 88 
percent on the left.  P. Petersen, the audiologist, noted 
bilateral hearing loss in a letter to the Veteran and 
recommended hearing aids.  Ms. Petersen did not opine 
regarding the etiology of the Veteran's bilateral hearing 
loss although the Veteran did report noise exposure in 
service.

In January 2009, during a psychiatric clinic visit, the 
Veteran asserted that he had always had high frequency 
hearing loss, even as a child.

In December 2009, a VA audiologist recommended that the 
Veteran be fitted for hearing aids.  Apparently, good results 
were achieved.

The Board has reviewed the evidence since the November 1992 
rating decision and has determined that it is new, as it was 
not of record prior to that date.  It is not, however, new 
and material within the meaning applicable law and 
regulations because it is not probative of the issue at hand, 
which is whether the Veteran suffers from bilateral hearing 
loss that was aggravated by service.  The Board finds, 
therefore, that the new evidence does not relate to 
unestablished facts necessary to substantiate the Veteran's 
claim of service connection for bilateral hearing loss and 
does not, therefore, present the reasonable possibility of 
substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of service connection 
service connection for bilateral hearing loss is not 
reopened.

Low back disability

In a July 1992 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a low back 
disability on the basis that back injuries in service were 
acute and transitory and fully resolved prior to separation.  
The Veteran was provided notice of the decision and of his 
appellate rights that month.  He did not file a notice of 
disagreement, and the November 1992 rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103; see also 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.  As such the July 1992 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also 38 C.F.R. 
§§ 20.200, 20.201 20.202, 20.302.  The Veteran contends that 
he did not receive notice of the July 1992 rating decision.  
The claims file, however, contains a copy of the notice, 
which the Veteran is presumed to have received.  As stated, 
it is presumed that government officials "have properly 
discharged their official duties."  Chemical Foundation, 272 
U. S. at 14-15; Ashley, 2 Vet. App. at 308-309 (1992); 
Mindenhall, 7 Vet. App. at 274.  The claim will be reopened, 
however, in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the July 1992 rating 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since that rating 
decision to determine whether the Veteran's claim of service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans, supra.  If new and material evidence is 
presented or secured with respect to this claim, the Board 
will reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The evidence of record at the time of the July 1992 rating 
decision consisted of the service treatment records 
reflecting treatment for low back pain with radiculopathy in 
1990.  An August 1990 X-ray study revealed normal alignment 
with no fractures, dislocations, or bony or soft tissue 
abnormalities.  On separation medical examination in January 
1992, a history of muscular low back pain was noted.  

Evidence associated with the record after July 1992 includes 
a May 2006 written statement in which the Veteran maintained 
that he had been taking indocin and flexeril for several 
years due to low back symptomatology.  

In an October 2006 letter to VA, the Veteran's private 
physician, L. Bules. D.O., suggested that certain of the 
Veteran's constellation of symptoms to include low back pain 
be evaluated for Gulf War syndrome by VA.  

A June 2007 X-ray study of the lumbosacral spine indicates 
mild degenerative changes at L3, mild degenerative disc 
disease from L1 through L4 and mild to moderate degenerative 
disc disease at L5.  There was facet degenerative joint 
disease of the lumbar spine.  There was no malalignment.  
There was some mild degenerative joint disease at the right 
sacroiliac joint and moderate degenerative joint disease at 
the left sacroiliac joint.  The impression was of 
degenerative joint disease and degenerative disc disease of 
the right lumbar spine that was likely responsible for the 
Veteran's low back pain.  

On August 2009 VA examination, the Veteran described an in-
service low back injury when he strained his back while 
moving a trailer, which caused him to fall.  In the 
examination report, the examiner indicated that the events 
described by the Veteran were documented in the service 
treatment records.  The Veteran indicated that his low back 
pain had persisted since service, and he reported daily low 
back pain.  The Veteran was an avid weight lifter and 
reported mild flare ups of low back pain related to physical 
activity.  Upon examining the Veteran, the examiner diagnosed 
lumbosacral spine degenerative disc disease and degenerative 
joint disease with normal examination and an abnormal X-ray 
study with no sciatica or neurologic involvement.  The 
examiner opined that it was not likely that the Veteran's 
current lumbosacral spine degenerative disc disease and 
degenerative joint disease first manifested during service or 
were causally related to service.  The examiner explained 
that the Veteran's in-service injury was treated and resolved 
within six months and that the contemporaneous diagnosis was 
sciatic nerve compression.  Currently, neurological findings 
were normal.  The examiner indicated that the Veteran's long-
term strenuous weight lifting placed significant mechanical 
stress on his low back.  The examiner noted a normal 
lumbosacral X-ray study in 1990, at the time of the in-
service injury.  Thus, the fact that degenerative changes 
were seen on X-ray study in 2007 could not be causally linked 
to a single injury in service.  The examiner explained that 
the present low back degenerative changes were likely due to 
daily wear and tear over many years that included strenuous 
weightlifting activity.  The Veteran's current symptoms, 
moreover, were different from those present in service that 
involved compression of the sciatic nerve in the pelvic area, 
not at the lumbosacral spine level.

The Board has reviewed the evidence since the July 1992 
rating decision and has determined that it is new, as it was 
not of record prior to that date.  It is also new and 
material within the meaning of applicable law and regulations 
because it reflects the presence of a low back disability.  
The RO previously denied the claim on the basis that low back 
problems in service were acute and transitory.  The new 
evidence, therefore, relates to unestablished facts necessary 
to substantiate the claim, in that it indicates that a 
currently diagnosed low back disability, an element of 
service connection that was absent when the RO rendered its 
July 1992 rating decision.  The Board finds that the 
aforementioned evidence relates to unestablished facts 
necessary to substantiate the Veteran's claim of service 
connection for a low back disability and thus raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of 
service connection for a low back disability is reopened.  

Service connection low back disability 

The facts outlined in the section immediately above are 
incorporated herein by reference.  A review of the evidence 
reflects no nexus between the Veteran's current low back 
disability and service.  As such, service connection for a 
low back disability is denied.  38 C.F.R. § 3.303.  

The Veteran has reported low back pain since service.  He is 
competent to do so, and the Board finds no reason to doubt 
his credibility.  Indeed, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Rendering an opinion on the etiology of his present low back 
disability, however, is beyond the Veteran's ken because he 
is not shown to possess the requisite medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2009) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The competent medical evidence suggests that the current low 
back disability is orthopedic in nature whereas 
symptomatology in service was neurologic.  Moreover, in 
service, the Veteran's complains emanated from an injury to 
the pelvic area, and presently the lumbosacral area is 
involved.  In short, current low back problems have been 
attributed to wear and tear over time to include strenuous 
weight lifting after service.  Based on the competent 
evidence, the Board finds that there is no nexus between a 
current low back disability and service.  As such, again, 
service connection for a low back disability is denied.  
38 C.F.R. § 3.303.  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable 
due to the disability for which an increased rating is 
sought, then part and parcel to that claim for an increased 
rating is whether a total disability rating based on 
individual unemployability (TDIU) as a result of that 
disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert, the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany, 9 Vet. App. at 519.

The Veteran's service-connected IBS has been rated 10 percent 
disabling by the RO under the provisions of Diagnostic Code 
8873-7319.  38 C.F.R. § 4.114.  The "88" designation is 
simply used to track disabilities related to the Gulf War.  
M21-1R, Part IV, Subpart ii, 2.D.16.

Diagnostic Code 7319 provides that a zero percent evaluation 
is assignable for mild irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) with disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent evaluation is assigned for moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent evaluation is 
assignable for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319. 

On February 2008 VA general medical examination, the Veteran 
described cramps and lower abdominal pain relieved by having 
a bowel movement.  He had diarrhea with loose stools two or 
three times a week.  These episodes lasted 24 hours, and the 
Veteran treated them with over-the-counter medication and 
fiber supplements.  The Veteran was not on dietary treatment 
but he avoided high fat and spicy foods.  The Veteran denied 
the passage of blood or mucus in the stool.  A recent 
colonoscopy revealed multiple areas of spasticity and a few 
benign polyps.  The Veteran's weight was stable, and he never 
developed anemia.  IBS did not impair the Veteran's 
activities of daily living, and he missed no work in the 
previous 12 months due to IBS.  The diagnosis was of IBS.  

In his August 2008 notice of disagreement, the Veteran 
indicated that he suffered from diarrhea 30 percent of the 
month, diarrhea with loose stools 40 percent of the month, 
and from constipation and diarrhea 30 percent of the month.  
Pain and cramps were between an eight and a nine on a scale 
of one to ten 60 percent of the month, and pain was at a nine 
or 10 40 percent of the month.

In October 2008, the Veteran complained of right lower 
quadrant pain.  Bowel sounds were normal.  The examiner 
indicated that it was benign sounding.

In April 2009, the Veteran declined all medical intervention 
for his IBS.

A review of the forgoing symptomatology militates against the 
assignment of a 30 percent evaluation under Diagnostic Code 
7319.  While the Veteran described almost constant abdominal 
distress in his August 2008 notice of disagreement, he stated 
on VA examination just a few months prior that IBS did not 
impair his activities of daily living, and it did not cause 
absenteeism from work.  Had severe pain been present, 
presumably the activities of daily living would be impaired, 
and absences from work would be necessary.  The Board notes, 
moreover, that the record reflects that the Veteran has 
maintained a longstanding and vigorous weightlifting regimen.  
A severe disability picture would presumably have prevented 
such a demanding exercise program.  As well, a severe 
disability picture would likely have prompted the Veteran to 
pursue medical treatment for the service-connected 
disability.  Thus, while the Veteran alleges diarrhea, 
alternating diarrhea and constipation, and constant abdominal 
pain, his disability picture does not appear to be severe for 
the reasons expressed immediately above.  The Veteran's IBS 
has been no more than moderate in severity throughout the 
appellate period, and an evaluation in excess of 10 percent 
is denied.  38 C.F.R. § 4.114, Diagnostic Code 7319; 
Fenderson, supra.  

The Board has determined that there is no scheduler provision 
more suitable for rating the Veteran's IBS.  The Board 
further notes that the Veteran does not appear to have raised 
the matter of TDIU in connection with this claim, and it need 
not be further discussed.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  With respect to 
the first prong of Thun, the evidence in this case does not 
show such an exceptional disability picture that the 
available schedular evaluation for the service-connected IBS 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's IBS with the established 
criteria found in the rating schedule for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his IBS.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that IBS markedly impacted his ability 
to perform his job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice provided on several 
occasions to include in March 2006 addressed the rating 
criteria and effective date provisions that are pertinent to 
the Veteran's claims.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in May 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the relevant claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed as to the evidence necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denials.  

The VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in March 2006, May 2006, June 2006, 
September 2007, and May 2008 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in these matters.  The letters informed the Veteran 
of what evidence was required to substantiate the claims and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, Veteran's clinical records, and private 
medical records.  The Veteran was afforded VA medical 
examinations in February 2008 and August 2009.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

Service connection for chronic fatigue, nervousness, 
shortness of breath, sleep problems, chest pain, and joint 
pain to include as due to undiagnosed illness is denied.

No new and material evidence having been received, the claim 
of service connection for bilateral hearing loss is not 
reopened and remains denied.

New and material evidence having been received; the claim of 
service connection for a low back disability is reopened.

Service connection for a low back disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected IBS remains denied.


REMAND

A remand to the RO is necessary regarding the following 
issues for reasons that will become apparent below.

Tinnitus

No mention of tinnitus is contained within the service 
treatment records, but the service treatment records do 
indicate that Veteran was routinely exposed to hazardous 
noise.  In October 2006, during an examination by a private 
audiologist, the Veteran reported constant high pitched 
tinnitus perceived in both ears.  No finding related to 
tinnitus was rendered, and the audiologist did not render an 
opinion regarding its etiology.  As such, a VA audiologic 
examination is necessary in order that a diagnosis of 
tinnitus be confirmed and an opinion regarding etiology be 
rendered.

Anxiety disorder not otherwise specified or GAD claimed as 
nervousness to include as secondary to medication taken to 
treat service-connected IBS 

GAD and other diagnoses related to anxiety are apparent in 
the record.  Over the years, the Veteran has been prescribed 
psychotropic medication to include Effexor, Lexapro, and 
BuSpar.  It is unclear whether these were prescribed for GAD 
or to "calm [his] bowels down," as he stated July 2009.  
Further, it is unclear whether any of these medication were 
prescribed by VA.  In any event, the Veteran was prescribed 
psychotropic medication to include anti anxiety medication 
that caused akathesia, as the medications were interacting 
with herbal preparations the Veteran was taking on his own 
accord.

A medical examination is necessary to determine the etiology 
of the Veteran's GAD or any other similar psychiatric 
disorder to include whether it is secondary to medication 
prescribed by VA to control IBS symptomatology.  In the event 
that the latter is true, the examiner should indicate whether 
the Veteran still suffers from the ill effects of adverse 
drug interactions.  The examination should be conducted as 
described below.

In connection with this claim, the RO should send the Veteran 
a supplemental VCAA notice letter that explains how to 
establish service connection on a secondary basis.

Hypercholesterolemia

In a July 2009 rating decision, the RO denied entitlement to 
service connection for hypercholesterolemia.  A timely notice 
of disagreement was received in December 2009, but the RO 
failed to issue a statement of the case regarding this 
matter.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and RO 
failure to issue same is a procedural defect.  Manlincon, 12 
Vet. App. at 240- 41.

Pursuant to 38 C.F.R. § 19.9(a) (2009), if further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the RO 
for necessary action.  Therefore, the Board must remand this 
aspect of the Veteran's claim for preparation of a statement 
of the case as to the matter of entitlement to service 
connection for hypercholesterolemia.  See VAOPGCPREC 16-92 
(July 24, 1992).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran an amended VCAA 
notice regarding the issues remaining on 
appeal.  Regarding the claim of 
entitlement to service connection for 
anxiety disorder not otherwise specified 
or GAD claimed as nervousness to include 
as secondary to medication taken to treat 
service-connected IBS, the VCAA notice 
letter should include the elements for 
establishing service connection on a 
secondary basis.

2.  Schedule a VA audiologic examination 
to determine whether the Veteran suffers 
from tinnitus.  If so, the examiner is to 
opine regarding whether it is as least as 
likely as not (50 percent or greater 
likelihood) related to service.  Pertinent 
documents in the claims file should be 
reviewed in conjunction with the 
examination, and the examination report 
should indicate whether the claims file 
was reviewed.  A rationale for all 
opinions and conclusions should be 
provided.  

3.  Schedule a VA medical or psychiatric 
examination to determine the nature of the 
Veteran's current psychiatric 
disabilities, if any.  Regarding any such 
disability diagnosed, the examiner should 
opine regarding whether it is at least as 
likely as not (50 percent or greater 
likelihood) related to service.  In the 
event that a direct relationship to 
service is not seen, the examiner should 
opine regarding whether any psychiatric 
disability diagnosed is, at least as 
likely as not, caused by medication 
prescribed by VA to treat the service-
connected IBS.  If so, the examiner should 
also state whether the Veteran still 
suffers from the ill effects of the drug 
interactions.  Pertinent documents in the 
claims file should be reviewed in 
conjunction with the examination, and the 
examination report should indicate whether 
the claims file was reviewed.  A rationale 
for all opinions and conclusions should be 
provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefits sought on appeal remain denied, 
the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  Issue a statement of the case 
concerning the issue of entitlement to 
service connection for 
hypercholesterolemia.  All indicated 
development should be taken in this 
regard.  The Veteran should be advised of 
the time period within which to perfect 
his appeal.  38 C.F.R. § 20.302(b) (2009).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


